  Case 2:20-cv-00004-Z-BR Document 10 Filed 11/26/19                    Page 1 of 3 PageID 53



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 JAMES LEIGHTY, ASHLEE                          §
 LIEGHTY and AMANDA HELTON,                     §
 each INDIVIDUALLY, and AS HEIRS                §
 TO THE ESTATE OF ROBERT                        §
 EUGENE LEIGHTY, DECEASED                       §
        Plaintiffs,                             §            CIVIL ACTION NO. 3:19-cv-2615
                                                §
 v.                                             §
                                                §
 STONE TRUCK LINE, INC. and                     §
 JARMANJIT SINGH                                §
     Defendants.                                §


                        CERTIFICATE OF INTERESTED PERSONS


TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF TEXAS:

        Pursuant to Federal Rule of Civil Procedure 7.1(a) and Local Rules 3.1(c), 3.2(e), 7.4,

81.1(a)(4)(D), and 81.2, Defendants Stone Truck Line, Inc. and Jarmanjit Singh list all persons,

associations of persons, firms, partnerships, corporations, guarantors, insurers, affiliates, parent or

subsidiary corporations, or other legal entities that are financially interested in the outcome of the

case:

        1.     James Leighty
               by and through his attorneys of record:
               R. Reagan Sahadi
               Sahadi Legal Group
               414 S. Tancahua Street
               Corpus Christi, Texas 78401
               Plaintiff




CERTIFICATE OF INTERESTED PERSONS                                                              Page 1
2057067 / 1852.46
 Case 2:20-cv-00004-Z-BR Document 10 Filed 11/26/19                 Page 2 of 3 PageID 54



      2.     Ashlee Leighty
             by and through her attorneys of record:
             R. Reagan Sahadi
             Sahadi Legal Group
             414 S. Tancahua Street
             Corpus Christi, Texas 78401
             Plaintiff

      3.     Amanda Helton
             by and through her attorneys of record:
             R. Reagan Sahadi
             Sahadi Legal Group
             414 S. Tancahua Street
             Corpus Christi, Texas 78401
             Plaintiff

      4.     The Estate of Robert Eugene Leighty
             The decedent whose estate is a basis of this lawsuit

      5.     Stone Truck Line, Inc.
             by and through its attorneys of record:
             David L. Sargent and Martha M. Posey
             Sargent Law, P.C.
             1717 Main Street, Suite 4750
             Dallas, Texas 75201
             Defendant

      6.     Jarmanjit Singh
             by and through his attorneys of record:
             David L. Sargent and Martha M. Posey
             Sargent Law, P.C.
             1717 Main Street, Suite 4750
             Dallas, Texas 75201
             Defendant




CERTIFICATE OF INTERESTED PERSONS                                                   Page 2
2057067 / 1852.46
  Case 2:20-cv-00004-Z-BR Document 10 Filed 11/26/19                  Page 3 of 3 PageID 55



                                            Respectfully submitted,


                                            By: /s/ David L. Sargent
                                                DAVID L. SARGENT
                                                State Bar No. 17648700
                                                david.sargent@sargentlawtx.com
                                                MARTHA M. POSEY
                                                State Bar No. 24105946
                                                martha.posey@sargentlawtx.com

                                            SARGENT LAW, P.C.
                                            1717 Main Street, Suite 4750
                                            Dallas, Texas 75201
                                            (214) 749-6516 (direct – David Sargent)
                                            (214) 749-6316 (fax – David Sargent)

                                            ATTORNEYS FOR DEFENDANTS
                                            STONE TRUCK LINE, INC. AND
                                            JARMANJIT SINGH



                               CERTIFICATE OF SERVICE

       The undersigned certifies that on the 26th day of November 2019, a true and correct copy

of the foregoing document was served via ECF to Plaintiff’s attorneys of record:

       R. Reagan Sahadi
       Sahadi Legal Group
       414 S. Tancahua Street
       Corpus Christi, Texas 78401


                                                    /s/ David L. Sargent
                                                    DAVID L. SARGENT




CERTIFICATE OF INTERESTED PERSONS                                                      Page 3
2057067 / 1852.46
